Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 18, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
During a routine check by claimant’s supervisor, it was discovered that claimant, a residence counselor in a facility for mentally ill adults, had not prepared the required weekly progress reports on at least one resident for which he had primary responsibility. Claimant’s supervisors testified that when the charts were checked several weeks later, they still were not brought up to date despite their warnings that his failure to do so would result in his termination. Claimant’s conflicting testimony in this regard merely presented a credibility question for the Board to resolve. Under the circumstances, substantial evidence exists to support the Board’s determination that claimant’s refusal to comply with a reasonable request of his employer, after warning, amounted to disqualifying misconduct.
Cardona, P. J., Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.